MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    May 02 2017, 5:59 am
court except for the purpose of establishing
                                                                  CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEYS FOR APPELLANT
Cindy L. Kenworthy
Cindy L. Kenworthy, P.C.
Indianapolis, Indiana
Thomas L. Landwerlen
Landwerlen & Rothkopf, L.L.P.
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Todd A. Bylsma,                                         May 2, 2017
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        74A01-1611-DR-2525
        v.                                              Appeal from the Spencer Circuit
                                                        Court
Diana (Bylsma) Smith,                                   The Honorable Keith A. Meier,
Appellee-Petitioner                                     Special and Senior Judge
                                                        Trial Court Cause No.
                                                        74C01-0704-DR-0149



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017    Page 1 of 21
[1]   Todd Bylsma (Father) appeals the trial court’s order requiring that he pay a

      portion of his daughter’s postsecondary educational expenses and denying his

      request that the trial court find Diana Smith (Mother) in contempt. Father

      raises three arguments on appeal: (1) the trial court erred by finding that his

      daughter, Robyn, did not repudiate Father; (2) the trial court erroneously

      calculated Father’s income and Robyn’s post-secondary educational expenses;

      and (3) the trial court erred by finding that Mother was not in contempt.

      Finding no error, we affirm.


                                                    Facts
[2]   Father and Mother were married in July 1994, and one child—Robyn—was

      born of the marriage on January 26, 1996. The marriage was dissolved in July

      2007. The parents agreed to share joint custody, with Mother being the primary

      physical custodian and Father having parenting time according to the Indiana

      Parenting Time Guidelines. Father also agreed to pay child support in the

      amount of $500 per month.


[3]   During Robyn’s teenage years, her relationship with Father deteriorated

      dramatically. She graduated from high school in the spring of 2014 and

      enrolled in Purdue University in the fall of 2014.


[4]   On July 9, 2014, Mother filed a petition for educational support, seeking a court

      order that Father contribute to Robyn’s college education. On September 15,

      2014, Father filed a petition seeking Mother found in contempt for her alleged

      failures to abide by the dissolution decree. On October 8, 2014, Father filed a

      Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 2 of 21
      petition to modify the dissolution decree. The trial court held an evidentiary

      hearing on all pending motions on June 29, 2016, and on October 23, 2016, it

      entered an order granting Mother’s petition and denying Father’s contempt

      petition. Father now appeals.


                                   Discussion and Decision
[5]   At the outset, we note that Mother has not filed an appellee’s brief in this

      matter. It is well established that our Court “will not undertake the burden of

      developing arguments for the appellee.” In re Adoption of N.W.R., 971 N.E.2d

      110, 112 (Ind. Ct. App. 2012). Moreover, we apply “a less stringent standard of

      review” and “may reverse the trial court if the appellant establishes prima facie

      error,” which is error “at first sight, on first appearance, or on the face of it.”

      Id. at 113.


                                           I. Repudiation
[6]   Father first argues that the trial court erred by finding that Robyn has not

      repudiated her relationship with Father. A determination regarding repudiation

      is within the sound discretion of the trial court. Koontz v. Scott, 60 N.E.3d 1080,

      1082-83 (Ind. Ct. App. 2016). We will reverse only if the trial court’s order is

      against the logic and effect of the facts and circumstances before it or if the

      court has misinterpreted the law. Id. In conducting our review, we will

      consider only the evidence and reasonable inferences favorable to the judgment.

      Id.


[7]   This Court has recently explained the doctrine of repudiation:
      Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 3 of 21
              There is no absolute legal duty on the part of parents to provide a
              college education for their children. In determining whether to
              order parents to pay sums toward their child’s college education,
              the trial court must consider whether and to what extent the
              parents, if still married, would have contributed to college
              expenses. Where an adult child repudiates a parent, however,
              that parent must be allowed to dictate what effect the repudiation
              has on the parent’s contribution to college expenses.
              Repudiation is defined as a “complete refusal” by the adult child
              to participate in a relationship with the parent. A finding
              regarding repudiation is particularly fact sensitive.


      Id. at 183 (internal citations omitted).


[8]   Here, the trial court entered an excellent, thorough, and detailed order

      explaining why it concluded that Robyn has not repudiated her relationship

      with Father. In relevant part, the court found as follows:

              4.     On October 9 and 13, 2012, when Robyn was 16 and a
              Junior in high school, Father send her duplicate emails asking if
              she wanted to go to her cousin, Katie’s, wedding. . . . Later in
              October, a telephone conversation occurred between Robyn and
              Father which proved to be their last verbal communication.
              Although the evidence was somewhat confusing, it ostensibly
              involved Father telling Robyn he was not taking her to her
              cousin’s wedding because she never confirmed with him (she did
              attend however but Father did not), that he was not taking her to
              his parents at Thanksgiving because he had had no contact with
              her and that Robyn had prioritized extracurricular activities over
              spending time with him. Whatever the content of the
              conversation, important to the Court’s decision was that Father
              yelled at Robyn, she cried, and he hung up. There was no
              evidence Father has ever apologized for either yelling at her or
              hanging up on her.


      Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 4 of 21
                                                ***


        6.     Robyn testified at the hearing and, during cross-
        examination by Father’s counsel, began crying when she was
        questioned about her cousin’s wedding, the October 12, 2012
        telephone call with Father and her depression during her
        Sophmore [sic] year in high school.


                                                ***


        8.    On December 19, 2012, Robyn initiated a conversation by
        email with Father asking “Are you going to be with the family on
        Christmas? I’ll be at Grandma and Grandpa’s all week.” The
        next morning Father replied:


                Not this year. . . . Haven’t gotten a response from any of
                my emails in the last few months, so didn’t really plan on
                seeing you at Christmas and we have made plans for the
                week.


                I have been told, you don’t want to talk to me because I
                am a horrible person. Why the sudden email at Christmas
                time?


                Maybe if you can respond to an email or two, I can try to
                see about having you stay here for a few days when we get
                the pool open. We will need to have a talk before you are
                able to stay here.


                Merry Christmas, Todd


        9.      Robyn responded by email on December 20, 2012:



Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 5 of 21
                Why the sudden email at Christmas time? It’s Christmas.
                The family never saw you on Thanksgiving. You never
                went to Katie’s wedding. Grandma and Grandpa are
                trying, but they’ve been shut out. Last time we talked on
                the phone, I ended up in tears, and you hung up. I’ve felt
                like I’ve been walking on eggshells, but I sucked it up and
                asked you about Christmas because we’re family, and
                that’s what Christmas is for. If you have plans with Beth
                and Krista [Father’s wife and stepdaughter], that’s fine,
                but don’t forget about the rest of your family. I haven’t
                forgotten you; I’m just afraid of further confrontation.


        10.     Father responded on December 21, 2012 . . . :


                . . . If I am as terrible to you as you told your grandma, let
                me know if you’d like me to leave you alone to avoid
                those eggshells. If that is your choice, don’t worry, I’ve
                been in tears because of you too.


                                                ***


        12. [In February 2013, Robyn invited Father to see her
        perform in Les Miserables] and instructed him on how to obtain
        tickets. His response that day, which the Court found curios [sic]
        was “Would you like for us to come and watch? Thanks, Todd
        Bylsma”


        13. On June 16, 2013 Robyn emailed Father “Happy Father’s
        Day!” There is no evidence of a response from Father.


        14. . . . [O]n July 29, 2013, [Robyn sent her Father an email]
        telling him about her Alabama trip, how she has been busy, she
        was getting ready to attend her last band camp, she changed from
        marching trumpet to baritone, and she informed him of her SAT

Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 6 of 21
        and ACT scores that summer: 2090 and 32 respectively,
        punctuating the note with “WHOO!” and signing it “That’s all
        for now. I miss you too.” There was no evidence of a response
        from Father nor could he recall making a response, although the
        Court would have expected some congratulatory comment
        and/or expression of pride from Father.


                                                ***


        16. [Robyn then invited Father to attend Senior Night and
        walk her down the field at a football game in October; he said he
        could not come. She also told him about other football games, at
        which she would be playing in the band, in October and
        November. There is no evidence he attended either game.]


        17. February 3, 2014, after Robyn turned 18 years of age, she
        sent an email to Father informing him of her lead role in the
        spring musical along with the show dates and time in March and
        stated “A lot of the family is coming to see it, and I would hope
        to see you there as well. Love, bye” He responded:


                Robyn,


                You have made the decision that you do not want me to
                be part of your life, and have communicated through my
                parents that you don’t want to talk with you [sic] own
                father. I am confused on the invite to your play. I think
                that until we are able to somehow have a relationship
                where you can talk with me, then I don’t know why this
                would matter to me. . . .


        Father’s statement if correct, that is, that she does not want to
        “talk” to him, did not suggest to the Court that she does not want
        to communicate nor that she was completely repudiating him,

Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 7 of 21
        but that she was more comfortable with written communication.
        Moreover, there is no evidence that he had attempted direct
        verbal communication with her prior to that time. The Court
        also felt he was not responding as it would expect a parent to
        respond.


        18. In her email response of February 4, 2014 Robyn told
        Father:


                I NEVER said that I didn’t want to be a part of your life. I
                don’t care what your secondary sources are, but you most
                certainly did not hear them from me.


                Think of this from my perspective. Two years ago, you
                told the grandparents, without asking me, that I would not
                be visiting for Thanksgiving because you didn’t think I
                enjoyed myself at their house. They were hurt by this, but
                I emailed them and told them I still had every desire to see
                the family for the holiday. After they agreed to let me
                stay, you suddenly decided not to join the rest of us for
                Thanksgiving dinner. After that, you were absent for
                Christmas, Katie’s wedding, Blake’s wedding . . . . What
                message do you think that sent to me?


                If you’re so hurt by this lack of communication, then you
                could make the effort to see the family again, at least for
                the holidays, because it’s not just me who’s missing out,
                it’s everyone.


        19.     Father responded about 3 hours later:


                . . . The lack of communication is with you, not my
                family. The wedge that was driven between my family
                and I was about you, and because of the things you were

Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 8 of 21
                saying to your Grandma. This is why I missed all the
                family functions. Your [sic] 18 now, so step up and take
                some responsibility for how you treat people, play them
                against each other, and your lack of respect or
                communication with my side of the family. Your
                grandparents and I are well aware of how we got to this
                point, and how you got my own parents to turn on me, I
                have your emails to them. We are clear about how we got
                to where we are and your name seems to come up. . . .


        20.     Robyn responded 24 minutes later:


                Whatever is between you and your parents is not my fault.
                It’s this kind of twisting of words that makes me so afraid
                to try to talk to you.


                The invitation still stands.


        There is no evidence that Father responded or attended the
        musical.


        21. Robyn emailed Father on February 11, 2014, stating “In
        case you were still considering the spring musical, the show has
        been moved to April 4-6.” He responded:


                Thanks. Probably not going to make the show, but let me
                know if you want to come spend some time together.
                Would love to see you this summer. Todd Bylsma


        There is no evidence he took any initiative to set up a summer
        visit. He placed the burden on her to do so.




Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 9 of 21
        22. July 12, 2014, Robyn sent [an email to Father telling him
        Happy Birthday and inviting him to another show she was in
        later that summer.]


        He responded the same day:


                Thanks. Probably not going to make the show, but let me
                know if you want to come spend some time together.
                Would love to see you this summer. Todd Bylsma


        There is no evidence he took any initiative to set up a visit and
        again placed the burden on her to do so.


                                                ***


        24. On Tuesday, February 10, 2015, when Robyn was 19
        years old and attending Purdue, [she sent an email to Father
        inviting him to three major performances she would be in that
        spring for the Purdue Symphonic Band.]


        25.     Father responded on Friday February 13, 2015:


                It’s great to hear from you, it’s been awhile.


                Thank you for the invitation to your performances and I
                will let you know which one I will be at, but honestly I
                would much rather see you one on one in person. I miss
                seeing you. . . .


        26. There was no evidence . . . that Father actually attended
        any of the productions. This was also the last email
        communication from Father to Robyn.


Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 10 of 21
                                                ***


        29. Father has not attempted to enforce parenting time since
        January 2008 because Robyn was engaged in a large number of
        activities she’d miss if she visited Father and he felt she’d resent
        him for exercising parenting time and he did not wish to become
        an irritant to her.


                                                ***


        31. Robyn invited Father to all events that mattered to her but
        he did not attend any of her high school activities in her junior or
        senior year including her high school graduation, although he
        received an invitation three (3) days prior, which he stated was
        too late. Father testified he sent a graduation card but Robyn
        testified she did not receive the card. Father desired to have one-
        on-one visits with Robyn, rather than attending events or shows
        that she was involved in and important to her. However, he
        admitted that he never made any request for specific dates or
        times to meet and she did not reject any specific attempts by him
        at reconciliation. Since Robyn’s 18th birthday, Father has not
        contacted her regarding specific times to visit with her,
        notwithstanding that he stated it is not a child’s responsibility to
        coordinate parenting time. The evidence did not support a
        finding or conclusion that Robyn refused to visit with Father nor
        does the evidence support a finding or conclusion that Mother
        prevented parenting time.


                                                ***


        34.     Robyn did not know Father’s home address.


                                                ***



Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 11 of 21
        36. . . . Robyn could not recall the last time she had seen
        Father prior to the trial date.


                                                ***


        38. There is no credible evidence Robyn has stated she does
        not wish to see Father (she testified she did), that she never
        wanted a relationship with him, that she does not respect Father,
        that she has repudiated his authority as her parent, that she has
        threatened him, that she has repeatedly and completely failed to
        respond to him when he contacts her, or considers their
        relationship ended.


        39. The evidence did not support a finding or conclusion that
        Father has considered his role in creating the current relationship
        with Robyn nor that he was accepting any responsibility for the
        status of that relationship.


        40. Because the trial was conducted in a small hearing room,
        rather than the courtroom, when Robyn testified at the hearing
        (which was in very close physical proximity to Father), the Court
        did not discern any evidence, in her eyes, words or actions, of
        hatred or even animous [sic] towards Father.


        Conclusion(s):


        1.     Father and Robyn clearly have a weak and, perhaps,
        strained relationship but the evidence did not support a finding or
        conclusion that Robyn has completely refused to participate in a
        relationship with Father or has completely repudiated the parent-
        child relationship with Father, either before or after she turned
        18.


        Discussion:

Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 12 of 21
                                                ***


        6.     The Court considered that Robyn might have feigned a
        relationship with Father in order to avoid a repudiation defense,
        but the Court would have expected a totally different tenor and
        content to her emails. Having seen and heard Robyn testify and
        considering the evidence as a whole, the Court discounted that
        possibility. . . . It appears that Robyn is afraid of confrontation
        with her Father. . . . While Robyn is clearly intelligent, her
        emails suggest a typical teenage response, while Father appears
        to hold her to an adult standard and not with “open arms,”
        relying instead upon her chronological age as being the criteria
        for adult maturity. . . . The Court did not understand why Father
        did not do more to reach out to Robyn including attending her
        events, why he had not initiated telephone contact with her or
        took steps to obtain parenting time, other than to place the
        burden [on] Robyn to set it up. . . . She appears to reach out to
        Father only to be met by his request that she do something more
        to further their relationship, indicating he wants the relationship
        to be on his terms. His ending emails to Robyn with “Todd” or
        “Todd Bylsma” are not appropriate, could be considered as rude
        and send the wrong and inappropriate, if not confusing, message.
        The Court also sensed he was condescending. . . . In sum, the
        Court felt Father’s actions have been chiefly motivated by the
        specter of having to pay college expenses for Robyn, not
        manifesting a true desire to restore or further the Father-daughter
        relationship.


        7.    . . . Other than emails, and perhaps some cards or email
        wishes, in every other way, it appeared that Father disappeared
        from Robyn’s life.


        8.     . . . However one characterizes the relation[ship], it is not
        repudiation and Father must share responsibility for the
        relationship.


Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 13 of 21
               9.     . . . The Court felt Father contributed to the status of the
               relationship with Robyn. The Court is convinced that Robyn has
               left open the possibility of rebuilding a relationship with
               Father. . . .


       Appellant’s App. p. 3-25 (internal citations and emphases omitted).


[9]    As noted above, repudiation must involve a complete refusal by an adult child

       to participate in a relationship with the parent. Here, the trial court examined

       the evidence in the record before it and reasonably concluded that Robyn has

       not, in fact, refused to participate in a relationship with Father. To the

       contrary, it appears that she made repeated attempts, both before and after she

       reached the age of eighteen, to engage and reengage in a relationship with him.

       He repeatedly declined her invitations to events in which she was participating

       and that held great importance for her. He made no attempts to call her or to

       engage in parenting time with her. He placed the full burden of maintaining the

       relationship on a teenager, which is unfair to his daughter regardless of her age.

       The trial court also had the benefit of observing the parties in person and based

       its conclusions, in part, on those in-person observations. We cannot and will

       not second-guess those assessments.


[10]   Father’s arguments to the contrary merely amount to a request that we reweigh

       evidence and re-assess witness credibility—a request we decline. We find no

       error in the trial court’s conclusion that Robyn has not repudiated her

       relationship with her Father and that he is, therefore, responsible for a portion

       of her post-secondary educational expenses.


       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 14 of 21
               II. Calculation of Father’s Income and Robyn’s
                                   Expenses
[11]   Post-secondary educational expenses are in the nature of child support. Schacht

       v. Schacht, 892 N.E.2d 1271, 1275 (Ind. Ct. App. 2008). We place a strong

       emphasis on trial court discretion in determining child support obligations. Id.

       A trial court’s calculation of child support is presumptively valid, and we will

       reverse only if it is clearly erroneous or contrary to law. Young v. Young, 891

       N.E.2d 1045, 1047 (Ind. 2008).


[12]   First, Father argues that the trial court erred in the way it calculated his income

       for the purpose of apportioning post-secondary educational expenses. With

       respect to Father’s income, the trial court found as follows:

               . . . His income, as reported on his federal income tax returns,
               was $95,169 in 2012 as an account manager, $107,321.78 in
               2013, and $138,076.62 in 2014. In November 2014 Father
               started a business, GlassFire, Inc., with another individual
               wherein he is a shareholder. He serves as an IT Engineer. As a
               result of his entering into this business, his income dropped to
               $16,963 in 2015 but he is now earning $5,000.00 per month and
               expects that he will be able to sell his business in several years for
               $6,000,000.00. There is no evidence that Father was terminated
               from his prior employment, that he disliked it, that he could not
               have remained at this prior position, or that he considered,
               attempted, or is unable to obtain supplemental income after
               starting the new company. In computing his financial obligation,
               the Court chose to attribute his average income for 2012, 2013,
               2014, plus his $60,000.00 projected income for 2016, all of which
               averages $100,141.85 per year or $1,925.80 per week.



       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 15 of 21
       Appellant’s App. p. 27 (internal citation omitted).


[13]   Indiana Child Support Guideline 3A(3) provides that “[i]f a court finds a parent

       is voluntarily unemployed or underemployed without just cause, child support

       shall be calculated based on a determination of potential income. A

       determination of potential income shall be made by determining employment

       potential and probable earnings level based on the obligor’s work history,

       occupational qualifications, prevailing job opportunities, and earnings levels in

       the community.” The Commentary further states that “[o]bviously, a great deal

       of discretion will have to be used in this determination [of potential income].”

       Specific to post-secondary educational expenses, the Guideline 8(b) states that

       in calculating and apportioning such expenses, the trial court should “weigh the

       ability of each parent to contribute to payment of the expense . . . . [I]t should

       apportion the expenses between the parents and the child, taking into

       consideration the incomes and overall financial condition of the parents and the

       child . . . .”


[14]   In this case, the trial court examined Father’s income and employment history

       and made an implicit determination that, when he started his own business in

       November 2014, he became voluntarily unemployed. The trial court then

       examined Father’s income history, current income, and future income potential

       in its calculation of his income for the purpose of apportioning the post-

       secondary educational expenses. In other words, the trial court took into

       consideration Father’s income and overall financial condition, as suggested by

       the Guidelines. Given the wide latitude we give to trial courts with respect to

       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 16 of 21
       the calculation of a parent’s income for these purposes, we find no error in the

       trial court’s decisionmaking process regarding Father’s income in this case.


[15]   Second, Father argues that the trial court’s order leaves the door open to require

       him to pay towards Robyn’s future educational expenses beyond her bachelor’s

       degree. The trial court has authority and discretion to award post-secondary

       educational expenses and to determine the amount of such an award. Warner v.

       Warner, 725 N.E.2d 975, 978 (Ind. Ct. App. 2000). Father is correct that the

       term “postsecondary” does not include graduate school or other educational

       expenses beyond a bachelor’s degree. Allen v. Allen, 54 N.E.3d 344, 349 (Ind.

       2016).


[16]   Here, Father notes that Robyn testified that she needs 120 credits to graduate

       from Purdue and that, because she was an extremely successful high school

       student who entered the university with many credits already accumulated, she

       would accumulate her needed hours by the end of the fall 2016 semester. He

       complains that “Robyn’s intention is to continue attending college classes until

       either Spring, 2018 . . . or Fall, 2018.” Appellant’s Br. p. 17. As Robyn

       explained, in addition to her physics major, she is also pursuing a minor in

       computer science. Therefore, to complete her chosen bachelor’s degree, Robyn

       needs to accumulate more than 120 hours. The trial court’s order requires

       Father to pay a portion of Robyn’s undergraduate college and related expenses.

       At no point does it explicitly or implicitly require him to maintain financial

       responsibility after she obtains her bachelor’s degree. Perhaps, rather than

       complaining about the ambitious degree Robyn is pursuing, Father should

       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 17 of 21
       focus on being proud and supportive of his intelligent, driven, successful

       daughter. We find no error on this issue.


                                             III. Contempt
[17]   Finally, Father contends that the trial court erred by denying his motion to have

       Mother found in contempt of the dissolution decree. The determination of

       whether a party is in contempt of court is a matter within the sound discretion

       of the trial court. Jones v. State, 847 N.E.2d 190, 199 (Ind. Ct. App. 2006). We

       will reverse only if the trial court’s decision is against the logic and effect of the

       facts and circumstances before the court or is contrary to law. Id.


[18]   Generally, a person who willfully disobeys any order lawfully issued by any

       court of record is guilty of indirect contempt of court. Davidson v. State, 836

       N.E.2d 1018, 1020 (Ind. Ct. App. 2005). Here, Father argues that Mother has

       disobeyed the dissolution decree by failing to keep Father informed of Robyn’s

       school and extracurricular activities. He argues that “as a result of a planned,

       persistent and deliberate pattern of conduct, Mother succeeded in excluding

       Father from any meaningful participation in Robyn’s life as a parent.”

       Appellant’s Br. p. 21. He notes that the dissolution decree provides that they

       were to share joint custody, which implies that they “would share authority and

       responsibility for the major decisions concerning Robyn’s upbringing, including

       her education, healthcare, and religious training.” Id.


[19]   Initially, the trial court found that “there were several instances where Father

       was informed of or should have recognized or assumed that Robyn was going

       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 18 of 21
       to college.” Appellant’s App. p. 32. It cited to multiple emails to Father from

       both Robyn and Mother in the record referring to Robyn’s plans to attend

       college; among other things, Robyn told him about her SAT and ACT scores

       and referred to the process of filling out college applications.


[20]   Furthermore, the trial court noted that, while the dissolution decree refers to

       joint custody, it neither defined the term nor specifically addressed legal

       custody. “Moreover, [the dissolution decree does] not specifically impose an

       obligation on Mother to take those actions which Father alleges Mother failed

       to take. . . . The Decree was not clear and certain as to either parent’s obligation

       in regard to Father’s allegation.” Id. at 33. Additionally, Father did not take

       the initiative to ask Mother for the information he complains he failed to

       receive, nor did he seek judicial relief until she filed the petition asking that he

       contribute to Robyn’s college expenses:


               10. Father’s last request to Mother for Robyn’s school
               information was early in her high school career. Robyn’s high
               school records were available on line and Mother provided the
               school with Father’s contact information and email so as to allow
               him to obtain all school information directly from the school.
               The school would email parents of activities, grades, schedules,
               etc. . . . Father failed to make any inquiries to Mother to request
               any information about school or activities, notwithstanding that
               he possessed her telephone number and email address. Further,
               there is no evidence Mother took any steps to prevent Father
               from obtaining school information. Father admitted that he did
               not obtain information directly from the school, although he was
               permitted to do so . . . . In view of Father having no
               communication with Mother, making no requests to her for any
               information about Robyn, and in view of the lack of any in-

       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 19 of 21
        person contact or telephone calls between Father and the child
        after fall 2012, it was reasonable for Mother to assume either that
        Father had no interest in receiving school or activity information
        or that he was obtaining such information directly from the
        school. The Court finds that her failure to provide such
        information was not willful and, even if it were, it does not
        constitute a violation of the Decree.


        11. Father did not file any petitions regarding custody,
        parenting time, or education information between [an order
        clarifying parenting time] entered on January 3, 2008 and the
        filing of the Contempt on September 15, 2014, nor is there any
        evidence he contacted Mother in an attempt to resolve any issues
        related to the allegations which formed the basis of the Contempt
        during that time period.


Id. at 34-35. The trial court found that Father did not prove that Mother

intentionally and willfully violated the dissolution decree. It further found that

Father was being dishonest about his motives:


        The Court inferred from the evidence that the timing of the filing
        of such Contempt after the child had already graduated from
        high school demonstrates that Father likely filed such petition as
        a response to Mother’s Petition for Educational Support. The
        Court further inferred that had Father been interested in
        obtaining information about Robyn’s education and college
        plans, and in being a part of the process of selecting a college, he
        would have made an effort in that regard. Failing that, he should
        have filed his Contempt long before he did. Instead, he sat on his
        rights and filed the Contempt months after Robyn had graduated
        from high school.


Id. at 37.


Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 20 of 21
[21]   Father argues that the trial court erred by focusing on the fact that the term

       “joint custody” is not defined in the dissolution decree, pointing out that the

       term is defined by statute. Even if we were to agree with this contention solely

       for argument’s sake, we do not find the trial court’s ruling to be erroneous. The

       trial court cited to a wealth of evidence in the record establishing that Father

       made little to no effort to seek the information he complains he did not receive.

       He had the right to get the information from the school; he did not do so. He

       had the right to ask Mother for the information; he did not. He had the right to

       seek judicial intervention; he did not (until Mother asked him to help pay for

       Robyn’s college expenses). When Robyn referred to her college application

       process to him, he showed no curiosity, asking no questions or showing any

       interest whatsoever in his daughter’s post-high school plans. Under these

       circumstances, we agree that it was reasonable for Mother to assume that he

       simply had no interest in this information and that her failure to provide it did

       not constitute a willful violation of the dissolution decree. Therefore, the trial

       court did not err by denying Father’s petition to have her found in contempt.


[22]   The judgment of the trial court is affirmed.


       Barnes, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 74A01-1611-DR-2525 | May 2, 2017   Page 21 of 21